       Case 4:21-cv-00344-JSW Document 107-1 Filed 08/20/21 Page 1 of 4




Memo to File
Subject: Wisconsin Wolf Season (February 2021)
Prepared by: Laura Ragan, U.S. Fish and Wildlife Service, Midwest Regional Recovery
Coordinator, Bloomington, MN
Date: March 22, 2021


Under Wisconsin law (29.185), if the gray wolf is not listed on the federal or state endangered
lists, the Wisconsin Department of Natural Resources (WI DNR) must allow the hunting and
trapping of wolves. After the gray wolf was federally delisted on January 4, 2021, the state of
Wisconsin held a wolf harvest season in February 2021.
The most recent monitoring effort, prior to the February 2021 harvest, indicated a minimum
of 1,034 wolves in Wisconsin, primarily across the northern third of the state and the Central
Forest region (Wiedenhoeft et al. 2020). The Wisconsin Wolf Management Plan (WI DNR
2006) (“Plan”), provides that public harvest may be used to control the wolf population “if other
control activities do not adequately maintain the population near the 350 goal.” Plan at p. 21. ,
The Service evaluated the Plan in the final delisting rule, including the provisions regarding post-
delisting regulated public harvest, and found that the Plan was sufficient to address the threat of
human-caused mortality. 85 FR 69,828-69,832.
The total harvest quota for the February 2021 season was set at 200 wolves. Of the approved
quota, 119 wolves were allocated to the state, and 81 wolves were allocated to the Ojibwe Tribes
in response to the Tribes’ declaration and in accordance with their treaty rights within the Ceded
Territory. Harvest quotas were established for 6 geographic zones. See Figure 1, below.

The WI DNR’s approved quota considered 2020 wolf population data, population response to
previous harvest seasons, scientific literature, and population model projections. According to
the WI DNR, the quota's objective was to allow for a sustainable harvest that neither increases
nor decreases the state's wolf population (https://dnr.wisconsin.gov/topic/hunt/wolf/index.html).
The DNR may close a wolf harvesting zone to both wolf hunting and trapping based on harvest
information. Early closure of a wolf zone takes effect 24 hours after the DNR announces the
closure. The February 2021 wolf harvest season closed at 3 p.m. on Wednesday, February 24,
after all zones reached their quotas. A total of 216 wolves were registered as harvested
(https://dnr.wisconsin.gov/topic/hunt/wolf/index.html).

The February 2021 quota is similar to the quotas set by the WI DNR for hunts that occurred in
prior years when wolves were federally delisted. 85 FR 69,832 (2012-2013: quota was 201
wolves and 117 wolves were harvested; 2013-2014: quota was 275 wolves and 257 wolves were
harvested; 2014-2015: quota was 156 and 154 wolves were harvested).

The Service is initiating post-delisting monitoring as required under section 4(g)(1) of the Act
and as detailed in the Post-Delisting Monitoring Plan (USFWS 2008). We will monitor the
       Case 4:21-cv-00344-JSW Document 107-1 Filed 08/20/21 Page 2 of 4




health of wolf populations in Wisconsin (and Minnesota and Michigan) for at least the next 5
years. During this period, we will review the monitoring data provided by the states, tribes, and
federal agencies, and other relevant information. Through this process, we will assess the
impacts that the February 2021 harvest, any subsequent harvest seasons, and other factors, in
combination, may have had on the wolf population in Wisconsin. If there is evidence of a
substantial downward change in the populations or an increase in threats to the degree that
population viability may be threatened, we will investigate the underlying cause, the likely
duration of the decline, and other data relevant to wolf population viability to decide if a
proposal to relist, an emergency relisting, or other action is warranted. Annual post-delisting
monitoring reports will be made available in the fall of each year, with the first report expected
in 2022.
          Case 4:21-cv-00344-JSW Document 107-1 Filed 08/20/21 Page 3 of 4




Figure 1: Wolf Harvesting Zones and Quotas (WI DNR,
https://dnr.wisconsin.gov/topic/hunt/wolf/index.html)




         Zone          Quota         Harvest            Status

Zone 1           31            50               Closed

Zone 2           18            45               Closed

Zone 3           20            43               Closed

Zone 4           6             7                Closed

Zone 5           27            31               Closed

Zone 6           17            40               Closed

Total            119           216
       Case 4:21-cv-00344-JSW Document 107-1 Filed 08/20/21 Page 4 of 4




Literature Cited
U.S. Fish and Wildlife Service. 2008. Post-delisting monitoring plan for the Western Great
Lakes Distinct Population Segment of the Gray Wolf. U.S. Fish and Wildlife Service, Twin
Cities Field Office and Midwest Region. Bloomington, MN and Ft. Snelling, MN. 13 pp.

Wiedenhoeft, J.E., S. Walter, M. Gross, N. Kluge, S. McNamara, G. Stauffer, J. Price-Tack, and
R. Johnson. 2020. Wisconsin Gray Wolf Monitoring Report 15 April 2019 through 14 April
2020. Wisconsin Department of Natural Resources, Madison, WI. 18 pp.
